DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 1-6, and 21-34 are currently pending. 
Claims 1-6 are currently amended.
Claims 21-34 are newly added.
Claims 1-6 and 21-34 have been examined on their merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-6 and 21-34 recite a computing device (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices) and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 recites: receive real estate product selection from real estate customer; receive real estate meeting request time value and real estate meeting location from the real estate customer; generate query including the real estate product selection, the real estate meeting request time value and the real estate meeting location; communicate the query including the real estate product selection, the real estate meeting request time value and the real estate meeting location; receive a recommended real estate agent based at least in part on the real estate product selection, the real estate meeting request time and the real estate meeting location, communicates with one or real estate agents to determine a location of one or more real estate agents to determine traffic conditions between the location of the one or more real estate agents and the real estate meeting location, calculates one or more arrival times for the one or more real estate agents at the requested meeting location based on the traffic conditions and selects the recommended real estate agent based on a shortest arrival time at the requested real estate meeting location.
The representative claims 21 recites: receive a real estate product selection from real estate customer; receive a real estate meeting request time value and a real estate meeting location from the real estate customer; generate a buyer's query including the real estate product selection, the real estate meeting request time value, one or more buyer personal profile values and the real estate meeting location; communicate the query including the real estate product selection, the real estate meeting request time value and the real estate meeting location, receive, in real time, a recommended real estate agent based at least in part on 
Claim 34 recites: receive real estate product selection from real estate customer; receive real estate meeting request time value and real estate meeting location from the real estate customer; generate query including the real estate product selection, the real estate meeting request time value and the real estate meeting location; communicate the query including the real estate product selection, the real estate meeting request time value and the real estate meeting location; receive, in real time, one or more recommended real estate agent, based at least in part on the real estate product selection, the real estate meeting request time and the real estate meeting location, real estate address information and real estate agent positivity rating information with respect to one or more real estate agents, calculates a rating for the one or more real estate agents based at least in part on the retrieved real estate sales information, real estate address information and real estate agent positivity rating information, and selects the recommended real agent based on the calculated rating.
The claims recite a mental process, a certain method of organizing human activity, and a mathematical relationship. Before computers it would have been obvious for a Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). This process would also be considered a method of organizing human activity as it relates to advertising, marketing, and sales activities or behaviors as it is an interface for matching a sales representative and a customer and adding conventional computer components In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009); using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979); and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017) where the business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. Furthermore, the claims recite a mathematical relationship as the claims recite a relationship between time of arrival and distance from the meeting location as well as a process for calculating an arrival time based on a series of values such as distance from a location, traffic information, and other information. A mathematical calculation is a mathematical operation or an act of calculating using mathematical methods to determine a variable Diamond v. Diehr; 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981); calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); and using a formula to convert geospatial coordinates into natural numbers, Burnett v. Panasonic Corp., 741 Fed. Appx. 777, 780 (Fed. Cir. 2018) (non-precedential).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A computing device, comprising: one or more memory devices; one or more processors; computer-readable instructions executable by one or more processors, and a database server, one or more mobile communication devices, and one or more traffic computing devices.
Claim 21: One or more memory devices; one or more processors; computer-readable instructions executable by one or more processors; and a database server that communicates with at least one computing device to retrieve a plurality of real estate agent's profile parameters.
Claim 34: One or more memory devices; one or more processors; computer-readable instructions executable by one or more processors; and wherein the database server communicates with at least one news company's computing device or at least one social media computing devices to retrieve real estate sales information.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). The claims recite computing devices such as mobile devices and traffic devices communicating with database servers. However, the elements are similar to cases the courts have already found where computers are merely tools to perform an existing process. Examples include TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Where the claims invoked computers as a tool to merely perform an existing process. The claims described steps of recording, administration and archiving i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. In other words, the claims invoked the telephone unit and server merely as tools to execute the abstract idea. Thus, the court found that the additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a telephone network without any recitation of details of how to carry out the abstract idea (see MPEP 2106.05(f)(2)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-6 and 22-33 further narrow the abstract idea recited in the independent claims 1, 21, and 34 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to one of ordinary skill in the art as currently the accepted practice by agents and buyers is to initiate a real estate transaction by searching for agents, calling potential agents, scheduling a meeting, and then holding a meeting. (see the specification paragraph [0002]). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); . Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-6 and 22-33 do not add any significantly more to the judicial exception and therefore are directed towards the same abstract idea as representative claims 1, 21, and 34.

Claims 2, 5, and 6 further narrow the abstract idea of calculating the arrival times for one or more real estate agents.
Claims 3 and 4 further narrow the abstract idea of selecting a recommended real estate agent for a meeting based on specific criteria.
Claims 22-33 further narrow the abstract idea of calculating a rating for one or more real estate agents by comparing agent’s profile parameters to the buyer’s query and selecting the recommended real estate agent based on the rating.

Claims 2 and 4 recite: weather computing devices and one or more social media computing devices and news computing devices however these additional elements merely amount to apply it instructions to apply the abstract idea to a computer.

Therefore, claims 1-6 and 21-34 are rejected under USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Camhi (US 2018/0053227) in view of Baglioni (US 2004/0088172) further in view of Hiyama (US 2016/0034845).
Claim 1: Camhi discloses a computing device, comprising: one or more memory devices; one or more processors; computer-readable instructions executable by one or more processors, the computer-readable instructions to cause the computing device to: receive real estate product selection from real estate customer (Paragraph [0055-0062]; [0081-0085]; [0090]; [0098-0099]; Figs. 20A-20D, in one embodiment a user interface may render a dashboard. The dashboard may include a landing screen to provide a general overview and status information to a user, real estate agent or a purchaser. In one embodiment a client device may be enabled to search for homes. A user may select a property for an active listing of properties for viewing. In one embodiment, the user may request that the selected property be shown to the user by a real estate agent). Receive real estate meeting request time value and real estate meeting location from the real estate customer (Paragraph [0055-0062]; [0068-0069]; [0072-0075]; Fig. 4, in one embodiment, the user may request that the selected property be shown to the user by a real estate agent within a predetermined amount of time. In one embodiment, an electronic device may have a route planning feature. A route-planning feature may enable a user to select properties in a specific order and add them to a route plan. The method comprises receiving a request from a buyer or renter of real-estate for a showing at a particular property location. The client-user may be given the opportunity to indicate if she would like an agent to contact them to schedule a showing at a later time). Generate query including the real estate product selection, the real estate meeting request time value and the real estate meeting location (Paragraph [0061-065] in one embodiment, a user may select a property for an active listing of properties for viewing. Details on the property may subsequently be displayed on the client device once selected. The user may request that the selected property be shown to the user by a real estate agent within a predetermined amount of time. In one embodiment, a device may have a route planning feature. To select properties in a specific order and add them to a route plan. As properties are updated and added to the list of homes for viewing, route plans may change by factoring the user device location, availability of real estate agents to show properties, and approval of real estate agents by the user. A user may request a showing of a selected property by a real estate agent within a predetermined amount of time. The user may select the specific property from a pinned map or from a list of those properties nearby using GPS. Once a desired property has been selected, the user may be provided with various options. For example, the user may request an agent. If the user confirms her desire for a showing a request will be Wherein the database server communicates with one or real estate agents mobile communication devices to determine a location of one or more real estate agents (Paragraph [0097] the agent application may be an application running on a customer’s electronic device. The electronic device may be a phone or other electronic device. In at least one embodiment, the website is used by agents for registration and verification of their mobile number and electronic device. The agent application may track and periodically update the server with the agent’s location). Calculates one or more arrival times for the one or more real estate agents at the requested meeting location (Paragraph [0065-0067] during the process of sending show requests to real estate agents, status updates may be provided to the user of the device running an application. Example status updates may include “checking with agents who are within 10 minutes arrival time.” In one embodiment, once a real estate agent confirms the real estate agent’s desire to provide the showing of a property, the user may receive an updated message indicating that the agent has confirmed. Such a message could include “agent’s name will arrive in X minutes to show you the house.” In one embodiment, the buyer may track the agent on a map while the agent is in route. In at least one embodiment, a GPS-based arrival tracking algorithm may be used to determine if the confirming agent is delayed more than a reasonable period while in route). And selects the recommended real estate agent based on a shortest arrival time at the requested real estate meeting location (Paragraph [0065-0067] during the process of sending show requests to real estate agents, status updates may be provided to the user of the device running an application. Example status updates may include “checking with agents who are within 10 minutes arrival time.”  After 30 seconds 
However Camhi does not specifically disclose communicate the query including the real estate product selection, the real estate meeting request time value and the real estate meeting location to a database server. Receive, in real time from the database server, a recommended real estate agent based at least in part on the real estate product selection, the real estate meeting request time and the real estate meeting location. And one or more traffic computing devices to determine traffic conditions between the location of the one or more real estate agents and the real estate meeting location. Calculates one or more arrival times for the one or more real estate agents at the requested meeting location based on the traffic conditions.
In the same field of endeavor of matching real estate agents and clients Baglioni teaches communicate the query including the real estate product selection, the real estate meeting request time value and the real estate meeting location to a database server (Paragraph [0024-0042]; Fig. 1, the present invention provides a Receive, in real time from the database server, one or more recommended real estate agents based at least in part on the real estate product selection, the real estate meeting request time and the real estate meeting location (Paragraph [0024-0040]; Fig. 1, accessing a real estate agent database and determining at least one real estate agent based on the received seller or 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of entering real estate property selection information to generate an agent query as disclosed by Camhi with the system of communicating the information to a database server so as to recommend real estate agents as taught by Baglioni (Baglioni [0035]). With the motivation of helping a client to better match with real estate agents based on desired input data (Baglioni [0122]).
In the same field of endeavor of pairing a customer to a service provider based on location Hiyama teaches and one or more traffic computing devices to determine traffic conditions between the location of the one or more [service provider] and the […] meeting location. Calculates one or more arrival times for the one or more [service provider] at the requested meeting location based on the traffic conditions (Paragraph [0044-0045] the distance/route determine can use map information, for example, from a map database (as well as other information, such as weather conditions, traffic conditions, etc.) in order to determine the distances between the respective locations. Still further, in other examples, the distances can also be representative locations or can be represented as estimates times of arrival between respective locations or can be represented as a score that is based on both a distance and a time).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of tracking a real estate agent and 
Claim 2: Modified Camhi discloses the computing device as per claim 1. Camhi further discloses executable by the one or more processors to cause the computing device to: calculate the one or more arrival times for the one or more real estate agents at the requested meeting location (Paragraph [0065-0067] during the process of sending show requests to real estate agents, status updates may be provided to the user of the device running an application. Example status updates may include “checking with agents who are within 10 minutes arrival time.”  After 30 seconds have elapsed, “expanding search to agents within 15 minutes arrival time,” and after 60 seconds have elapsed, “expanding search to agents within 20 minutes arrival time.” In one embodiment, once a real estate agent confirms the real estate agent’s desire to provide the showing of a property, the user may receive an updated message indicating that the agent has confirmed. Such a message could include “agent’s name will arrive in X minutes to show you the house.” In one embodiment, the buyer may track the agent on a map while the agent is in route. In at least one embodiment, a GPS-based arrival tracking 
However, Camhi does not disclose the computer-readable instructions executable by the one or more processors to cause the computing device to: wherein the database server further communicates with one or more weather computing devices to determine weather conditions in an area including the meeting location and utilizes the weather conditions to calculate the one or more arrival times for the one or more real estate agents at the requested meeting location.
In the same field of endeavor of pairing a customer to a service provider based on location Hiyama teaches the computer-readable instructions executable by the one or more processors to cause the computing device to: wherein the database server further communicates with one or more weather computing devices to determine weather conditions in an area including the meeting location and utilizes the weather conditions to calculate the one or more arrival times for the one or more [service provider] at the requested meeting location (Paragraph [0044-0045] the distance/route determine can use map information, for example, from a map database (as well as other information, such as weather conditions, traffic conditions, etc.) in order to determine the distances between the respective locations. Still further, in other examples, the distances can also be representative locations or can be represented as estimates times of arrival 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of tracking a real estate agent and calculating their arrival time as disclosed by Camhi (Camhi [0065]) with the system of calculating the arrival time based on weather as taught by Hiyama (Hiyama [0044]). With the motivation being obvious to try as it is a well understood practice of calculating the arrival time of an individual using current traffic reports and subsequent weather reports. Additionally, it would improve the efficiency with respect to mobile computing devices to facilitate the paring of users to service providers (Hiyama [0017]). 
Claim 5: Modified Camhi discloses the computing device as per claim 1. Camhi further discloses the computer-readable instructions executable by the one or more processors to cause the computing device to: receive a status message and a geographic location measurement from the computing device of the recommended real estate agent; and display the received geographic location measurement in a map to identify a location of the recommended real estate agent with respect to the real estate meeting location (Paragraph [0065-0069]; [0081]; in one embodiment, once a real estate agent confirms the real estate agent’s desire to provide the requested showing of a property, the user may receive an updated message indicating that the agent has confirmed that the agent is available to show the property. Such a message could include “[Agent’s name] will 
Claim 6: Modified Camhi discloses the computing device as per claim 1. Camhi further discloses the computer-readable instructions executable by the one or more processors to cause the computing device to: receive an estimated time of arrival at the real estate meeting location from the computing device of the recommended real estate agent; and display the estimated time of arrival and the meeting request time to identify when the recommended real estate agent is expected to arrive (Paragraph [0065-0069]; [0088-0089];  Fig. 16B, in one embodiment, once a real estate agent confirms the real estate agent’s desire to provide the requested showing of a property, the user may receive an updated message indicating that the agent has confirmed that the agent is available to show the property. Such a message could include “[Agent’s name] will arrive in [x] minutes”).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Camhi (US 2018/0053227) in view of Baglioni (US 2004/0088172) further in view of Hiyama (US 2016/0034845) further in view of Cardella (US 2011/0078138).
Claim 3: Modified Camhi discloses the computing device as per claim 1. Camhi further discloses and select the recommended real estate agent based on the shortest arrival time at the requested real estate meeting location (Paragraph [0065-0067] during the process of sending show requests to real estate agents, status updates may be provided to the user of the device running an application. Example status updates may include “checking with agents who are within 10 minutes arrival time.”  After 30 seconds have elapsed, “expanding search to agents within 15 minutes arrival time,” and after 60 
However, Camhi does not disclose retrieve, from one or more external computing devices, a number of sold properties associated with the one or more real estate agents in an area within a predetermined distance of the real estate product selection; discloses and select the recommended real estate agent based on the number of sold properties in the area within a predetermined distance of the real estate product selection.
In the same field of endeavor of pairing potential buyers to real estate agents Cardella teaches retrieve, from one or more external computing devices, a number of sold properties associated with the one or more real estate agents in an area within a predetermined distance of the real estate product selection (Paragraph [0056]; [0060-0097]; Fig. 8, in one embodiment, the subsystems then begin interacting with the purpose of matching the house characteristics information and the agent characteristics submitted in an agent’s history. Each agent servicing the home are submitted is evaluated against the same home criteria. The system returns one or more agents and communicates the results to Discloses and select the recommended real estate agent based on the number of sold properties in the area within a predetermined distance of the real estate product selection (Paragraph [0056-0057]; [0060-0097]; Fig. 8, in one embodiment, the subsystems then begin interacting with the purpose of matching the house characteristics information and the agent characteristics submitted in an agent’s history. Each agent servicing the home are submitted is evaluated against the same home criteria. The system returns one or more agents and communicates the results to both the customer and the agent subsystem. If the customer accepts the agent and the agent accepts the customer the agent begins work on finalizing any terms necessary to acquire the customer as a client. Data attributes that may be used by the system to recommend agents to a customer include: location of active listings, number of sales during a given time frame, number of homes sold during the last 180 days, 1 year, 2 years individually for each the buy and sell side of the transaction, location of sold 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to modify the system of matching real estate agents to real estate customers in an area by matching user information, agent information, or property information as taught by Camhi (Camhi [0056-0058]) with the system of retrieving from one or more external computing devices, a number of sold properties associated with the one or more real estate agents in an area within a predetermined distance of the real estate product selection; discloses and select the recommended real estate agent based on the number of sold properties in the area within a predetermined distance of the real estate product selection as taught by Cardella (Cardella [0056]). With the motivation of being a simple substitution of agent characteristics used in the recommendation process as well as helping buyers select an agent based on the most desirable characteristics of the buyer’s situation (Cardella [0007]).
Claim 4: Modified Camhi discloses the computing device as per claim 1. Camhi further discloses select the recommended real estate agent based on the shortest arrival time at the requested real estate meeting location (Paragraph [0065-0067] during the process of sending show requests to real estate agents, status updates may be provided to the user of the device running an application. Example status updates may include “checking with agents who are within 10 minutes arrival time.”  After 30 seconds have elapsed, “expanding search to agents within 15 minutes arrival time,” and after 60 
However, Camhi does not disclose receive rating parameters for the one or more real estate agents from one or more social media computing devices and news computing devices calculate rating values for the one or more real estate agents based at least in part on the one or more retrieved rating parameters; and select the recommended real estate agent based on a combination of the shortest arrival time at the requested real estate meeting location and the rating value of the one or more real estate agents.
In the same field of endeavor of matching a potential buyer to a real estate agent Cardella teaches receive rating parameters for the one or more real estate agents from one or more social media computing devices and news computing devices (Paragraph [0060-0089]; [0134]; Figs. 10-11, data attributes that may be used by the system to recommend agents to a customer include: number of active complaints with the state or better business bureau, analysis of 3rd party reviews, internally sourced ratings and reviews, publicly and privately available 3rd party ratings. The agent profile interface to the agent database module is Calculate rating values for the one or more real estate agents based at least in part on the one or more retrieved rating parameters (Paragraph [0060-0089]; [0098-0101]; [0121-0122]; [0134]; [0141]; Figs. 10-11, data attributes that may be used by the system to recommend agents to a customer include: number of active complaints with the state or better business bureau, analysis of 3rd party reviews, internally sourced ratings and reviews, publicly and privately available 3rd party ratings. In an example, a sell side of performance may compare 52 DOM versus an average of 92 DOM for the universe of comparable property sales in the immediate geographic area over the last 6 months and give +20 points match rating. In an alternate embodiment, each home purchased or sold by the agent is rated on the home data provided by the customer. Each agent home rating is then aggregated to form a match rating. The agent profile interface to the agent database module is shown. The agent profile interface displays a selection of the information collected about the agent by the web service system. This may include contact information, customer reviews, blog link/posts, twitter posts, recommendations, and other information gathered by the web service system. In one embodiment, the web service system also give the client a rating. The web service system mines data about the client and give them a rating. This mined customer data may include data from the survey, a credit report, or internal or And select the recommended real estate agent based on the rating value of the one or more real estate agents (Paragraph [0060-0089]; [0098-0101]; [0121-0122]; [0134]; [0141]; Figs. 10-11, data attributes that may be used by the system to recommend agents to a customer include: number of active complaints with the state or better business bureau, analysis of 3rd party reviews, internally sourced ratings and reviews, publicly and privately available 3rd party ratings. In an example, a sell side of performance may compare 52 DOM versus an average of 92 DOM for the universe of comparable property sales in the immediate geographic area over the last 6 months and give +20 points match rating. In an alternate embodiment, each home purchased or sold by the agent is rated on the home data provided by the customer. Each agent home rating is then aggregated to form a match rating. The agent profile interface to the agent database module is shown. The agent profile interface displays a selection of the information collected about the agent by the web service system. This may include contact information, customer reviews, blog link/posts, twitter posts, recommendations, and other information gathered by the web service system. In one embodiment, the web service system also give the client a rating. The web service system mines data about the client and give them a rating. This mined customer data may include data from the survey, a credit report, or internal or external or other free or paid database requests).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to .
Claims 21-23, 25-29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Camhi (US 2018/0053227) in view of Baglioni (US 2004/0088172) further in view of Cardella (US 2011/0078138).
Claim 21: Camhi discloses a computing device, comprising: one or more memory devices; one or more processors; computer-readable instructions executable by one or more processors, the computer-readable instructions to cause the computing device to (Paragraph [0002]): receive a real estate product selection from real estate customer (Paragraph [0061] in one embodiment, a user may select a property for an active listing of properties for viewing. Once a property has been selected, the user may have the Receive a real estate meeting request time value and a real estate meeting location from the real estate customer (Paragraph [0061]; [0064] in one embodiment, the user may request the selected property be shown to the user by a real estate agent within a predetermined amount of time. In one embodiment, a user may request a showing of a selected property by a real estate agent within a predetermined amount of time. In an embodiment, a user may be given the option of entering a physical address into the electronic device. If the user request an agent, the system may determine or estimate the amount of time it will take for an agent to arrive at the user’s location or the location of the selected property. The device may provide this information and request confirmation that the user would like the real estate agent to come to the desired location). Generate a buyer's query including the real estate product selection, the real estate meeting request time value, one or more buyer personal profile values and the real estate meeting location (Paragraph [0061]; [0064]; [0082-0083; Fig. 13A-B, in one embodiment, the user may request the selected property be shown to the user by a real estate agent within a predetermined amount of time. In one embodiment, a user may request a showing of a selected property by a real estate agent within a predetermined amount of time. In an embodiment, a user may be given the option of entering a physical address into the electronic device. If the user request an agent, the system may determine or estimate the amount of time it will take for an agent to arrive at the user’s location or the location of the selected property. The device may provide this information and request confirmation that the user would like 
However, Camhi does not disclose communicate the query including the real estate product selection, the real estate meeting request time value and the real estate meeting location to a database server; receive, in real time from the database server, a recommended real estate agent based at least in part on the real estate product selection, the real estate meeting request time, the one or more buyer personal profile values and the real estate meeting location, wherein the database server communicates with at least one computing device to retrieve a plurality of real estate agent's profile parameters, compares the plurality of the real estate agent's profile parameters to the buyer's query including the one or more buyer personal profile values, calculates a rating for the one or more real estate agents based at least in part on the comparison of the real estate agent's profile parameters to the buyer's query, and selects the recommended real agent based on the calculated rating.
In the same field of endeavor of matching real estate agents and clients Baglioni teaches communicate the query including the real estate product selection, the real estate meeting request time value and the real estate meeting location to a database server (Paragraph [0024-0042]; Fig. 1, the present invention provides a method and apparatus for real estate agent selection based on real estate agent Receive, in real time from the database server, one or more recommended real estate agents based at least in part on the real estate product selection, the real estate meeting request time and the real estate meeting location (Paragraph [0024-0040]; Fig. 1, accessing a real estate agent database and determining at least one real estate agent based on the received seller or buyer input data, the received real estate property data associated, and the received real estate agent customer data).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of entering real estate property 
In the same field of endeavor of matching a potential buyer to a real estate agent Cardella teaches wherein the database server communicates with at least one computing device to retrieve a plurality of real estate agent's profile parameters (Paragraph [0054-0056]; [0116]; an agent may arrive at the web service interface for the first time. If the agent’s information is already in the database the agent’s profile exists the agent may claim the profile. Meanwhile, a customer may arrive at the web service interface. The customer inputs his desired or actual home criteria to request an agent. The subsystems then begin interacting with the purpose of matching the house characteristic information and the agent characteristics. When a search is requested, the web service server may request data from internal local or network database servers to make the ranking decisions with the agent history compared with the customer submitted home characteristic data). Compares the plurality of the real estate agent's profile parameters to the buyer's query including the one or more buyer personal profile values, calculates a rating for the one or more real estate agents based at least in part on the comparison of the real estate agent's profile parameters to the buyer's query, and selects the recommended real agent based on the calculated rating (Paragraph [0060-0089]; [0098-0101]; [0111]; [0122]; Figs. 10-11, data 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to modify the system of matching real estate agents to real estate customers in an area by matching user information, agent information, or property information as taught by Camhi (Camhi [0056-0058]) with the system of compares the plurality of the real estate agent's profile parameters to the buyer's query including the one or more buyer personal profile values, calculates a rating for the one or more real estate agents based at least in part on the comparison of the real estate agent's profile parameters to the buyer's query, and selects the recommended real agent based on the calculated rating as taught by Cardella (Cardella [0060]). With the motivation of being obvious to try and give a real estate agent a ranting based on identified characteristics for better matching them with buyers, as well 
Claim 22: Modified Camhi discloses the computing device as per claim 21. Camhi further discloses wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include personal characteristics of the buyer and the one or more real estate agents (Paragraph [0056]; [0076-0077]; [0083]; Fig. 8B, in at least one embodiment, a dashboard may also enable a user to establish personal information, including home-buying preferences. The agent profile screen may include agent preferences including an agent personal information section).
Claim 23: Modified Camhi discloses the computing device as per claim 22. However, Camhi does not disclose wherein the personal characteristics of the buyer and the one or more real estate agents include demographic or age.
In the same field of endeavor of matching a potential buyer to a real estate agent Cardella teaches wherein the personal characteristics of the buyer and the one or more real estate agents include demographic or age (Paragraph [0132]; [0138]; Figs. 8 and 10, the customer has an opportunity to refuse any of the agents based on their personal biases. For example, some customers may never choose an agent who worked for a national firm or an unrecognized brokerage. Likewise, a customer may prefer to have an agent who is of the same gender, same age or other characteristics so that the customer may inquire of the agent about issues which may be important to the customer. Thus, for example, a 25 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to modify the system of matching real estate agents to real estate customers in an area by matching user information, agent information, or property information as taught by Camhi (Camhi [0056-0058]) with the system of wherein the personal characteristics of the buyer and the one or more real estate agents include demographic or age as taught by Cardella (Cardella [0122]). With the motivation of being a simple substitution of parameters to match between a buyer and real estate agent, as well as helping buyers select an agent based on the most desirable characteristics of the buyer’s situation (Cardella [0007]).
Claim 25: Modified Camhi discloses the computing device of claim 21. However, Camhi does not disclose wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include neighborhood classification parameters.
In the same field of endeavor of matching a potential buyer to a real estate agent Cardella teaches wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include neighborhood classification parameters (Paragraph [0132]; [0136]; [0157]; Figs. 8 and 11, based on a customer’s search performed for houses in a neighborhood/ area, the web service populates the area agents tab with agents ranked by their score which is dynamically created based on the home search criteria input by the customer. Areas of expertise may include individual characteristics such as an individual 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to modify the system of matching real estate agents to real estate customers in an area by matching user information, agent information, or property information as taught by Camhi (Camhi [0056-0058]) with the system of wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include neighborhood classification parameters.as taught by Cardella (Cardella [0132]). With the motivation of being a simple substitution of the types of parameters used to match buyers to real estate agents, as well as helping buyers select an agent based on the most desirable characteristics of the buyer’s situation (Cardella [0007]).
Claim 26: Modified Camhi discloses the computing device as per claim 25. Camhi further discloses wherein the neighborhood classification parameters include neighborhood business types, neighborhood economic parameters, neighborhood cultural parameters, neighborhood demographic parameters or neighborhood education parameters (Paragraph [0056]; [0098]; in one embodiment a dashboard may also provide additional functionality with regard to the properties viewed. For example, a button bar navigation may also enable a user to view information such as demographic information and information about schools near a property in question. In at least one embodiment, the system can inform regarding retrieved real-estate properties which are similar to the real estate property in question. Similarity being defined according to 
Claim 27: Modified Camhi discloses the computing device as per claim 21. Camhi further discloses wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include real estate property classification parameters (Paragraph [0145-0147] in at least one embodiment, an application may include an MLS system for buyers having a direct interface with accurate information. The buyer’s MLS may track a buyers interest in particular features of a specific property. This information may include the number of bedrooms, price, square footage, lot size, location, pool, school ratings, number of floors, or other property features. The application may allow users (buyers, renters, or agents) to create a virtual fence or boundary about a particular area that they are interested in).Claim 28: Modified Camhi discloses the computing device as per claim 27. Camhi further discloses wherein the real estate property classification parameters include architectural style parameters, interior design parameters, interior layout parameters, kitchen style parameters, bathroom style parameters, entertainment style parameters, or home theatre style parameters (Paragraph [0145-0147] in at least one embodiment, an application may include an MLS system for buyers having a direct interface with accurate information. The buyer’s MLS may track a buyers interest in particular features of a specific property. This information may include the number of bedrooms, price, square footage (interior layout parameters), lot size, location, pool, school ratings, number of floors (architectural style), or other property features. The application may 
Claim 29: Modified Camhi discloses the computing device as per claim 27. Camhi further discloses wherein the real estate property classification parameters include pool style parameters, Jacuzzi style parameters, landscaping style parameters, plant style parameters, or outdoor living parameters (Paragraph [0145-0147] in at least one embodiment, an application may include an MLS system for buyers having a direct interface with accurate information. The buyer’s MLS may track a buyers interest in particular features of a specific property. This information may include the number of bedrooms, price, square footage (interior layout parameters), lot size, location, pool, school ratings, number of floors (architectural style), or other property features. The application may allow users (buyers, renters, or agents) to create a virtual fence or boundary about a particular area that they are interested in).
Claim 32: Modified Camhi discloses the computing device of claim 21. However, Camhi does not disclose wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include recreation classification parameters.  
In the same field of endeavor of matching a potential buyer to a real estate agent Cardella teaches wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include recreation classification parameters (Paragraph [0060-0089]; [0134]; Figs. 10-11, data attributes that may be used by the system to recommend agents to a customer include: number of active complaints with the state or better business bureau, analysis of 3rd party reviews, internally sourced ratings and reviews (reaction classification), publicly and rd party ratings. The agent profile interface to the agent database module is shown. The agent profile interface displays a selection of the information collected about the agent by the web service system. This may include contact information, customer reviews (reactions), blog link/posts, twitter posts, recommendations, and other information gathered by the web service system).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to modify the system of matching real estate agents to real estate customers in an area by matching user information, agent information, or property information as taught by Camhi (Camhi [0056-0058]) with the system of wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include recreation classification parameters as taught by Cardella (Cardella [0134]). With the motivation of being a simple substitution of parameters used to match buyers and real estate agents, as well as helping buyers select an agent based on the most desirable characteristics of the buyer’s situation (Cardella [0007]).
Claim 34: Camhi discloses a computing device, comprising: one or more memory devices; one or more processors; computer-readable instructions executable by one or more processors, the computer-readable instructions to cause the computing device to (Paragraph [0002]): receive a real estate product selection from real estate customer (Paragraph [0061] in one embodiment, a user may select a property for an active listing of properties for viewing. Once a property has been selected, the user may have the Receive a real estate meeting request time value and a real estate meeting location from the real estate customer (Paragraph [0061]; [0064] in one embodiment, the user may request the selected property be shown to the user by a real estate agent within a predetermined amount of time. In one embodiment, a user may request a showing of a selected property by a real estate agent within a predetermined amount of time. In an embodiment, a user may be given the option of entering a physical address into the electronic device. If the user request an agent, the system may determine or estimate the amount of time it will take for an agent to arrive at the user’s location or the location of the selected property. The device may provide this information and request confirmation that the user would like the real estate agent to come to the desired location). Generate a buyer's query including the real estate product selection, the real estate meeting request time value and the real estate meeting location (Paragraph [0061]; [0064]; [0082-0083; Fig. 13A-B, in one embodiment, the user may request the selected property be shown to the user by a real estate agent within a predetermined amount of time. In one embodiment, a user may request a showing of a selected property by a real estate agent within a predetermined amount of time. In an embodiment, a user may be given the option of entering a physical address into the electronic device. If the user request an agent, the system may determine or estimate the amount of time it will take for an agent to arrive at the user’s location or the location of the selected property. The device may provide this information and request confirmation that the user would like the real estate agent to 
However, Camhi does not disclose communicate the query including the real estate product selection, the real estate meeting request time value and the real estate meeting location to a database server; receive, in real time from the database server, a recommended real estate agent based at least in part on the real estate product selection, the real estate meeting request time and the real estate meeting location, wherein the database server communicates wherein the database server communicates with at least one news company's computing device or at least one social media computing devices to retrieve real estate sales information, real estate address information and real estate agent positivity rating information with respect to one or more real estate agents, calculates a rating for the one or more real estate agents based at least in part on the retrieved real estate sales information, real estate address information and real estate agent positivity rating information, and selects the recommended real agent based on the calculated rating.
In the same field of endeavor of matching real estate agents and clients Baglioni teaches communicate the query including the real estate product selection, the real estate meeting request time value and the real estate meeting location to a database server (Paragraph [0024-0042]; Fig. 1, the present invention provides a Receive, in real time from the database server, one or more recommended real estate agents based at least in part on the real estate product selection, the real estate meeting request time and the real estate meeting location (Paragraph [0024-0040]; Fig. 1, accessing a real estate agent database and determining at least one real estate agent based on the received seller or 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of entering real estate property selection information to generate an agent query as disclosed by Camhi with the system of communicating the information to a database server so as to recommend real estate agents as taught by Baglioni (Baglioni [0035]). With the motivation of helping a client to better match with real estate agents based on desired input data (Baglioni [0122]).
In the same field of endeavor of matching a potential buyer to a real estate agent Cardella teaches wherein the database server communicates with at least one news company's computing device or at least one social media computing devices to retrieve real estate sales information, real estate address information and real estate agent positivity rating information with respect to one or more real estate agents (Paragraph [0060-0089]; [0098-0101]; [0121-0122]; [0134]; [0141]; Figs. 10-11, data attributes that may be used by the system to recommend agents to a customer include: number of active complaints with the state or better business bureau, analysis of 3rd party reviews (news), internally sourced ratings and reviews, publicly and privately available 3rd party ratings. In an example, a sell side of performance may compare 52 DOM versus an average of 92 DOM for the universe of comparable property sales in the immediate geographic area over the last 6 months and give +20 points match rating. In an alternate embodiment, each home purchased or sold by the agent is rated on the home And select the recommended real estate agent based on the rating value of the one or more real estate agents (Paragraph [0060-0089]; [0098-0101]; [0121-0122]; [0134]; [0141]; Figs. 10-11, data attributes that may be used by the system to recommend agents to a customer include: number of active complaints with the state or better business bureau, analysis of 3rd party reviews, internally sourced ratings and reviews, publicly and privately available 3rd party ratings. In an example, a sell side of performance may compare 52 DOM versus an average of 92 DOM for the universe of comparable property sales in the immediate geographic area over the last 6 months and give +20 points match rating. In an alternate embodiment, each home purchased or sold by the agent is rated on the home data provided by the customer. Each agent home rating is then aggregated to form a match rating. The agent profile interface to the agent database module is shown. The agent profile interface displays a selection of the information collected about the agent 
wherein the database server communicates with at least one computing device to retrieve a plurality of real estate agent's profile parameters (Paragraph [0054-0056]; [0116]; an agent may arrive at the web service interface for the first time. If the agent’s information is already in the database the agent’s profile exists the agent may claim the profile. Meanwhile, a customer may arrive at the web service interface. The customer inputs his desired or actual home criteria to request an agent. The subsystems then begin interacting with the purpose of matching the house characteristic information and the agent characteristics. When a search is requested, the web service server may request data from internal local or network database servers to make the ranking decisions with the agent history compared with the customer submitted home characteristic data). Calculates a rating for the one or more real estate agents based at least in part on the retrieved real estate sales information, real estate address information and real estate agent positivity rating information, and selects the recommended real agent based on the calculated rating (Paragraph [0060-0089]; [0098-0101]; [0111]; [0122]; Figs. 10-11, data attributes that may be used by the system to 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to modify the system of matching real estate agents to real estate customers in an area by matching user information, agent information, or property information as taught by Camhi (Camhi [0056-0058]) with the system of compares the plurality of the real estate agent's profile parameters to the buyer's query including the one or more buyer personal profile values, calculates a rating for the one or more real estate agents based at least in part on the comparison of the real estate agent's profile parameters to the buyer's query, and selects the recommended real agent based on the calculated rating as taught by Cardella (Cardella [0060]). With the motivation of being obvious to try and give a real estate agent a ranting based on identified characteristics for better matching them with buyers, as well .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Camhi (US 2018/0053227) in view of Baglioni (US 2004/0088172) further in view of Cardella (US 2011/0078138) further in view of Dupray (US 2010/0063829).
Claim 24: Modified Camhi discloses the computing device of claim 22. However, Camhi does not disclose wherein the personal characteristics of the buyer and the one or more real estate agents include income.
In the same field of endeavor of matching a potential real estate buyer to a property and real estate agent Dupray teaches wherein the personal characteristics of the buyer and the one or more real estate agents include income (Paragraph [0005-0019]; [0051-0053]; data obtained from potential buyer; income, education level, etc. Accordingly, the following statistics may be provided: the data repository for agent and client profiles as well as property profiles).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to modify the system of matching real estate agents to real estate customers in an area by matching user information, agent information, or property information as taught by Camhi (Camhi [0056-0058]) with the system of wherein the personal characteristics of the buyer and the one or more real estate agents include income as taught by Dupray (Dupray [0019]). With the motivation of being a simple substation to modify the characteristics being matched between a buyer .
Claims 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Camhi (US 2018/0053227) in view of Baglioni (US 2004/0088172) further in view of Cardella (US 2011/0078138) further in view of Eraker (US 2005/0288958).
Claim 30: Modified Camhi discloses the computing device of claim 21. However, Camhi does not disclose wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include entertainment classification parameters.
In the same field of endeavor of matching real estate buyers to real estate agents Eraker teaches wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include entertainment classification parameters (Paragraph [0032-0033]; [0073]; [0076]; [0081]; Fig. 6, embodiments of the invention describe herein comprise an online open marketplace for real estate and related services. Embodiments of the invention include numerous innovative informational tools. These data sets include property listing data from one or more multiple listing services, geographic representations of parks, schools, restaurants, shops, and other similar data elements, and non-geographic information pertinent to geographic data (park descriptions, school information, neighborhood census data, etc.). The search and analytics tools allow users to search and explore a geographic area and view analytical reports that display information relative to the real estate market. For example, an entity 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to modify the system of matching real estate agents to real estate customers in an area by matching user information, agent information, or property information as taught by Camhi (Camhi [0056-0058]) with the system of wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include entertainment classification parameters as taught by Eraker (Eraker [0032]). With the motivation of being a simple substation to modify the characteristics being matched between a buyer and a real estate agent, as well as helping buyers select an agent and properties based on the most desirable characteristics of the buyer’s situation (Eraker [0004]).
Claim 31: Modified Camhi discloses the computing device of claim 21. However, Camhi does not disclose wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include local retail, commerce or industry classification parameters.
In the same field of endeavor of matching real estate buyers to real estate agents Eraker teaches wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include local retail, commerce or industry classification parameters (Paragraph [0032-0033]; [0073]; [0076]; [0081]; Fig. 6, embodiments of the invention describe herein comprise an online open marketplace for real estate and related services. Embodiments of the invention 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to modify the system of matching real estate agents to real estate customers in an area by matching user information, agent information, or property information as taught by Camhi (Camhi [0056-0058]) with the system of wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include local retail, commerce or industry classification parameters as taught by Eraker (Eraker [0032]). With the motivation of being a simple substation to modify the characteristics being matched between a buyer and a 
Claim 33: Modified Camhi discloses the computing device of claim 21. However, Camhi does not disclose wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include food or restaurant classification parameters.
In the same field of endeavor of matching real estate buyers to real estate agents Eraker teaches wherein the buyer's personal profile values and the one or more real estate agents' profile parameters include food or restaurant classification parameters (Paragraph [0032-0033]; [0073]; [0076]; [0081]; Fig. 6, embodiments of the invention describe herein comprise an online open marketplace for real estate and related services. Embodiments of the invention include numerous innovative informational tools. These data sets include property listing data from one or more multiple listing services, geographic representations of parks, schools, restaurants, shops, and other similar data elements, and non-geographic information pertinent to geographic data (park descriptions, school information, neighborhood census data, etc.). The search and analytics tools allow users to search and explore a geographic area and view analytical reports that display information relative to the real estate market. For example, an entity search allows users to view entities that meet criteria. Entities could refer to any business, such as banks, hotels, restaurants, and the like). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of it would have been obvious to modify the system of matching real estate agents to real estate customers in an 


Response to arguments:
Applicant’s arguments, see REMARKS November 11, 2020, with respect to the rejection of claims 1-6 and 21-34 under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the claims do not recite an abstract idea as they do not contain limitations that can practically be performed in the human mind. The applicant further states that is it unclear how accessing instructions to perform actions can be performed mentally. However, the Examiner respectfully disagrees as the courts have found a mental process is a process that “can be performed in the human mind, or by a human using a pen and paper/ a physical aid.” Additionally, the courts have explained, “the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979).
Applicant argues that the additional elements recited direct the claims to a practical application as the claimed subject matter is directed to reducing processing time “query results are provided in real time and communicating with provider and requestor computing device in real time and receiving real time updates.” However, the Examiner respectfully disagrees as the term “real time” is defined as “the actual time during which a process or event occurs” which does not show a means for how a computing device is being improved. Answering a person’s query in person could be defined as real time while the speed of sending information between two devices is limited by physics and known technology. Therefore, neither the process of sending information “in real time” nor communicating between devices “in real time” is seen as an improvement. Furthermore, the applicant does not provide any support for how communications between the devices is done at a more rapid pace then what is typically possible by the devices, instead the claims recite merely using known technologies “computing devices” to perform known processes “communicating information” which is not directed towards an improvement to a technology or technological field of endeavor. Examples the courts have found to not be enough to qualify as “significantly more” e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984; Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984; and adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Furthermore, examples of claims the courts have indicated as not sufficient to show an improvement in computer functionality include: Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Mere automation of manual processes, such as using a generic computer Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. All of which the examiner believes are examples similar to the recited limitations of using real estate system to “identify recommended and select service providers immediately or as soon as possible” because it can be updated continuously with information while there is a delay when a person performs the tasks because “a service provider or agent does not check emails, email servers don’t transfer messages immediately, and/or a real estate server sends out a broadcast message which elicits many responses.” 
The applicant further argues that the additional elements of the claims are well-understood, routine, and conventional. However, the examiner respectfully disagrees as a database server communicating with mobile devices, determining a location of a device, receiving information such as 
Therefore, the Examiner finds maintains the rejection of claims 1-6 and newly added claims 21-34. 
Applicant’s arguments, see REMARKS November 11, 2020, with respect to the rejection of claim 1-6 under U.S.C. 103 are moot because Applicant has amended the claims, which required further search and consideration. See above, ground(s) of rejection made in view of Claim 1 as being obvious by Camhi (US 2018/0053227) in view of Baglioni (US 2004/0088172) further in view of Hiyama (US 2016/0034845). However, where relevant, the Examiner will respond to Applicant’s arguments.
Claim 1: Applicant argues that the combination of Camhi and Baglioni do not disclose the limitation of “wherein the database server communicates with one or more real estate agents mobile communication devices to determine a location of one or more real estate agents and one or more traffic computing devices to determine traffic conditions between the location and the one or more real estate agents and the real estate meeting location, calculates one or more arrival times for the one or more real estate agents at the requested meeting location based on the traffic conditions and selects the recommended real estate meeting location.” However, upon further search and consideration the examiner finds that Camhi discloses “wherein the database server communicates with one or more real estate agents mobile communication devices to determine a location of one or more real estate agents and the one or more real estate agents and the real estate meeting location, calculates one or more arrival times for the one or more real estate agents at the requested meeting location and selects the recommended real estate meeting location.” (Camhi [0065-0067] during the process of sending show requests to real estate agents, status updates may be provided to the user of the device running an application. Example status updates may include “checking with agents who are within 10 minutes arrival time.” In another embodiment, once a real estate agent confirms the real estate agent’s desire to provide the showing of a property, the user may receive an updated message indicating that the agent has confirmed. Such a message 
Claim 2: Applicant argues that Camhi in view of Baglioni further in view of Kenthapadi does not disclose the newly added limitation “wherein the database server further communicates with one or more weather computing devices to determine weather conditions in an area including meeting location and utilizes the weather conditions to calculate the one or more arrival times for the one or more real estate agents at the requested meeting location.” However, upon further search and consideration the Examiner finds that Camhi discloses the limitation calculates one or more arrival times for the one or more real estate agents.” (Camhi [0065-0067] during the process of sending show requests to real estate agents, status updates may be provided to the user of the device running an application. Example status updates may include “checking with agents who are within 10 minutes arrival time.” In another embodiment, once a real estate agent confirms the real estate agent’s desire to provide the showing of a property, the user may receive an updated message indicating that the agent has 
Applicant’s arguments, see REMARKS November 11, 2020, with respect to the rejection of claim 21-34 under U.S.C. 103 are moot because claims are newly added, which required further search and consideration. See above, ground(s) of rejection made in view of Claim 21 and Claim 34 as being obvious by Camhi (US 2018/0053227) in view of Baglioni (US 2004/0088172) further in view of Cardella (US 2011/0078138). However, where relevant, the Examiner will respond to Applicant’s arguments.
Claims 21 and 34: Applicant argues that the newly added claims are not taught by the combination of Camhi in view of Baglioni. In particular the applicant argues that the prior art does not disclose the limitation “wherein the database server communicates with at least one computing device to retrieve a plurality of real estate agent’s profile parameters, compares the plurality of the real estate agent’s profile parameters to the buyer’s query including the buyer personal profile values, calculates a rating for the one or more real estate agents based at least in part on the comparison of the real estate agent’s profile parameters to 
Claims 2-6 and 22-33 were argued as being allowable as being dependent on claims 1 and 21. Therefore, they are also newly rejected under the same rejection as above.

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RICHARD W. CRANDALL/Examiner, Art Unit 3689